DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention submitted on 1/21/2021 is not descriptive and is not accepted.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Response to Amendments/Claim Status
Claims 1-14, 16 and 21-25 are currently pending. Claims 1, 12, 14 and 21 have been amended. Claim 15 is now cancelled; claims 17-20 were previously cancelled; and claim 25 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11; and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US 2015/0097215 A1-prior art of record, hereafter Chu) in view of Suzuki et al (US 2005/0052724 A1-prior art of record, hereafter Suzuki).
Re claim 1, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (224; ¶ [0036]);
a dielectric layer (laminate 208/216/226; ¶ [0025]; [0030] and [0036]) disposed over the first substrate (224) and a conductive layer (228; ¶ [0036]) disposed in the dielectric layer (208/216/226);
a second substrate (202; ¶ [0023]) bonded to (formed on; ¶ [0025]) the dielectric layer (portion 208 of 208/216/226), wherein the second substrate has a first surface (bottom plane) facing (opposite) the first substrate (224) and a second surface (upper plane) opposite to (away from) the first substrate;

a vent hole (234; ¶ [0043]) penetrating the second substrate (202) from the second surface (top) to the first surface (bottom);
a first buffer layer (220; ¶ [0033]) between (laterally and vertically) the connecting structure (230/232) and the dielectric layer (208/216/226) and between (diagonally) the connecting structure (230/232) and the second substrate (202);
a corner (at 226/228 interface around 230) is formed by the conductive layer (228) and the dielectric layer (208/216/226) or formed by the second substrate (202) and the dielectric layer (208/216/226), and the first buffer layer (220) is in contact with (physically touches) the corner (at 226/228 when 226 and 228 are co-planar; ¶ [0036]).

Chu fails to disclose a second buffer layer covering sidewall of the vent hole and exposed through the first surface of the second substrate, wherein the first buffer layer and the second buffer layer comprise a same material and a same thickness. 

However,
Suzuki discloses in FIG. 15 (with references to FIGS. 2, 4 and 16A-16I) a semiconductor device comprising: a second substrate (18a/18b/18c/18d/18e; ¶ [0130] and [0135]), vent holes (slits 6a/6b; ¶ [0089] and [0130]) penetrating the second substrate (18) from a second surface (top) to a first surface (bottom), and buffer layers (15/17; ¶ [0128] and [0130]) covering sidewalls (vertical planes) of the vent holes 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu to include the buffer layers and their materials of Suzuki such that a second buffer layer (17 of Suzuki) covers sidewall of the vent hole (234 of Chu) and is exposed through the first surface of the second substrate (202 of Chu), wherein the first buffer layer (220 of Chu) and the second buffer layer (17) comprise a same material (SiN) and a same thickness (vertical extensions) in order to provide electrical isolation and passivation to exposed surfaces in contact with conductive materials that may diffuse into the surrounding substrate.

Re claim 2, Chu and Suzuki discloses the semiconductor device of Claim 1, wherein the first buffer layer (220 of Chu) and the second buffer layer (17 of Suzuki) comprise silicon nitride (Suzuki; ¶ [0128] and [0130]), silicon oxide (SiO) or silicon oxynitride (SiON) as disclosed for the electrical isolation and passivation structures of claim 1.

Re claim 4, Chu discloses the semiconductor device of Claim 1, wherein the connecting structure (230/232) comprises a recessed portion (portion 230 is less wide laterally left-to-right than portion 232).


layer (228).

Re claims 6 and 7, Chu and Suzuki discloses the semiconductor device of Claim 1, wherein the second substrate (202) has a first vertical surface (vertical sidewall) facing a sidewall of the connecting structure (portion 230 of 230/232), the dielectric layer (208/216/226) has a second vertical (vertical sidewall) surface facing the sidewall (portion 230 of 230/232) of the connecting structure, and the first buffer layer (17 of Suzuki and 220 of Chu) is in contact with the first vertical surface (portion 230 of 230/232) of the second substrate (202) and the second vertical surface (portion 230 of 230/232) of the dielectric layer (208/216/226); and wherein the first vertical surface 
(vertical sidewall) of the second substrate (202) and the second vertical surface (vertical sidewall) of the dielectric layer (208/216/226) are coupled to each other (co-planar vertically) to form a straight line (vertical line from 224).

Re claims 8, 9 and 10, Chu and Suzuki discloses the semiconductor device of Claim 6, wherein the dielectric layer (208/216/226) further has a horizontal surface (of 214 or 220) between the first vertical surface (vertical sidewall) of the second substrate (202) and the second vertical surface (vertical sidewall) of the dielectric layer (portion 226 of 208/216/226); wherein the first buffer layer (220 of Chu/17 of Suzuki) comprises 

Re claim 11, Chu and Suzuki discloses the semiconductor device of Claim 9, wherein the first buffer layer (220 of Chu/17 of Suzuki) further comprise a third portion (middle portion of 220 extending away from 230) covering (above/below) the horizontal surface (of 214 or 220) of the dielectric layer (208/216/226) and coupling (linking) the first portion (17) to the second portion (bottom end of 220).

Re claim 12, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (semiconductor substrate 224; ¶ [0036]);
a second substrate (semiconductor layer 202; ¶ [0023]) having a first surface (bottom plane) facing the first substrate (224) and a second surface (upper plane) opposite to (away from) the first surface;
a dielectric layer (laminate 208/216/226; ¶ [0025]; [0030] and [0036]) disposed between the first substrate (224) and the second substrate (202);
a conductive layer (conductive pads 228; ¶ [0036]) disposed in the dielectric layer (208/216/226);

a vent hole (release hole 234; ¶ [0043]) penetrating the second substrate (202) from the second surface (top) to the first surface (bottom);
a first buffer layer (220; ¶ [0033]) disposed between (laterally and vertically) the connecting structure (230/232) and the dielectric layer (208/216/226) and between (diagonally) the connecting structure (230/232) and the second substrate (202); 
a sealing structure (sealing elements 238; ¶ [0047]) disposed over the second surface (top) of the second substrate (202) and sealing the vent hole (234) from the second surface of the second substrate; and
the connecting structure (230/232) and the sealing structure (238) comprise a same material (¶ [0049]).

Chu fails to disclose a second buffer layer covering sidewalls of the vent hole; wherein the first buffer layer and the second buffer layer comprise a same material; and a passivation layer in contact with the connecting structure and the sealing structure.

However,
Suzuki discloses in FIG. 15 (with references to FIGS. 2, 4 and 16A-16I) a semiconductor device comprising: a second substrate (buried silicon layer system 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu to include the buffer layer and the passivation layer of Suzuki such that a second buffer layer (17) covers sidewall of the vent hole (234) and exposed through the first surface of the second substrate (202), wherein the first buffer layer and the second buffer layer comprise a same material (SiN) and a same thickness (vertical extensions) in order to provide electrical isolation and passivation to exposed surfaces in contact with conductive materials that may diffuse into the surrounding substrate.

Re claim 13, Chu discloses the semiconductor device of Claim 12, further comprising a bonding structure (282 in FIG. 2L; ¶ [0051]) disposed over the second surface (top) of the second substrate (202), wherein the bonding structure comprises a material (metal; ¶ [0051]) that is the same as the material (metal; ¶ [0041]-[0042]) of the 
connecting structure (230/232) and the sealing structure (238).


However, Chu discloses in the embodiment of FIG. 1 a thickness (a vertical extension) of a connecting structure (112; ¶ [0019]) and a thickness (a vertical extension) of a bonding structure (118; ¶ [0019]) are substantially the same as each other.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the connecting structure, the sealing structure, and the bonding structure simultaneously so that they are substantially the same as each other in order minimize materials, thickness and manufacturing steps.    

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US 2015/0097215 A1-prior art of record, hereafter Chu).
Re claim 21, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (semiconductor substrate 224; ¶ [0036]);
a second substrate (semiconductor layer 202; ¶ [0023]) having a first surface (bottom plane) facing the first substrate (224) and a second surface (upper plane) opposite to (away from) the first surface;

a conductive layer (conductive pads 228; ¶ [0036]) disposed in the dielectric layer (208/216/226);
a connecting structure (conductive plugs/pads 230/232; ¶ [0039] and [0042]) disposed in (through) the second substrate (202) and penetrating (passing through) the second substrate (202) from the second surface (top) to the first surface (bottom) and penetrating a portion (most of) of the dielectric layer (208/216/226), and electrically coupled (¶ [0039]) to the conductive layer (228); and
a buffer layer disposed between the connecting structure and the dielectric layer and between the connecting structure and the second substrate, wherein the buffer layer comprises a first portion between the second substrate and the conductive layer, and a second portion between the dielectric layer and the conductive layer,
wherein a first corner (at 226/228 interface) is formed by the conductive layer (228) and the dielectric layer (208/216/226).

Chu fails to explicitly disclose the second portion of the buffer layer is contact with the corner. However, Chu discloses the conductive layer (228) may (or may not) be buried under (¶ [0036]) the planarized top surface of the dielectric layer (226).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conductive layer (228) co-planar with top surface of the dielectric layer (226), such that the second portion (lower end) of 

Re claims 22 and 23, Chu discloses the semiconductor device of Claim 21, wherein the first (upper) portion and the second (lower) portion of the buffer layer (220) are coupled to (integral to) each other to form a straight line (along 230); and wherein the first (upper) portion and the second (lower) portion of the buffer layer (220) are separated from each other (ends of 1st and 2nd portions are separated from each other).

Re claim 24, Chu discloses the semiconductor device of Claim 21, wherein the buffer layer (220) further comprise a third portion (center part of 220; ¶ [0033]) coupling to (physically touching) the first (upper) portion and the second (lower) portion, wherein the third portion (220) is disposed over a horizontal surface (left-to-right plane) of the dielectric layer (208/216/226).

Re claim 25, Chu discloses the semiconductor device of Claim 21, wherein a second corner (at 202/208 interface) is formed by the second substrate (202) and the dielectric layer (208/216/226), and the first (upper) portion of the buffer layer (220) is in contact with (physically touches) the second corner (at 202/208).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Suzuki as applied to claim 1 above, and further in view of Zurcher (US 2007/0224832 A1-prior art of record).

However,
Zurcher discloses in FIG. 7 a semiconductor device comprising: a buffer layer (etch stop layer 58; ¶ [0023]) having a thickness (magnitude of expansion), wherein the thickness of the buffer layer is between approximately 0.5 µm and approximately 2 µm (200 Å to 3 microns; ¶ [0023]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Chu and Suzuki to include the thickness of the buffer layer to be between approximately 0.5 µm and approximately 2 µm (200 Å to 3 microns; ¶ [0023]), as disclosed by Zurcher, to provide sufficient coverage for the openings of the device to function as etch-stop layers as well passivation/isolation layers.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Suzuki as applied to claim 12 above, and further in view of CHU et al (US 2013/0193527 A1-prior art of record, hereafter Chu 527).
Re claim 16, Chu discloses the semiconductor device of Claim 12, further comprising a cavity (chamber 236’; ¶ [0044] and [0048]), wherein a portion (edge) of the first surface (bottom) of the second substrate (202), a portion of the second buffer layer (17 of Suzuki), a portion of the dielectric layer (208 of 208/216/226 when 214 is not 
However,
Chu 527 discloses in FIG. 2H (with references to FIG. 1) a semiconductor device comprising: a cavity (lower 125/upper 135; ¶ [0021]), wherein a portion (edge) of a first surface (bottom) of a second substrate (122; ¶ [0014]), a portion (bottom and sidewalls) of a dielectric layer (interconnect layer 111; ¶ [0014]-[0015]), and a portion (top and sidewalls) of a first substrate (122; ¶ [0014]) are exposed (uncovered) through the cavity (125/135).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Chu and Suzuki such that a portion of the first substrate (224), too, is exposed through the cavity (236’) as disclosed by Chu 527 to provide more space (Chu 527; ¶ [0021]) for deflection of the movable portion of the substrate without contacting lower device structures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 21 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive since the current rejections of currently amended claims 1, 12 and 21 .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892